 In the Matter of CROWELL LONG LEAF LUMBER COMPANY, INC.andINTERNATIONAL WOODWORKERS OF AMERICA, C. I. O.Case No. 15-R-1242.-Decided January 15, 1945Mr. Carl B. Callaway,of Dallas, Tex., andMr. Richard L. Crowell,of Alexandria, La., for the Company.Mr. Claud Welch,of Oakdale, La., for the Union.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONC\STATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of Amer-ica, C. I. 0., herein called the Union, alleging that a question concern-ing representation of employees of Crowell Long Leaf Lumber Com-pany, Inc., Long Leaf, Louisiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before LeRoy Marceau, Trial Examiner. Said hear-ing was held at Alexandria, Louisiana, on December 7, 1944.TheCompany and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introd ace evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF' THE COMPANYCrowell Long Leaf Lumber Company, Inc., is a Louisiana corpora-tion having its principal place of business in Long Leaf, Louisiana.At its plant in Long Leaf, with which we are solely concerned, theCompany is engaged in the manufacture, processing, and sale of lum-ber products. Its finished products annually exceed $750,000,in value,60 N L.R. B., No. 11.60 CROWELL LONG LEAF LUMBER COMPANY, INC.610of which at least 75 percent is shipped to points outside the State ofLouisiana.'The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the Unionas the ex-clusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.-A statement of a Board FieldExaminer, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the parties' agreement,that all production and maintenance employees at the Company'sLong Leaf, Louisiana, plant, including night watchmen and trans-portation employees, but excluding clerical employees, and all super-visory employees with,authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation 'whichhas arisen be resolved by an election by secret ballot among the em.1The Field Examiner reported that the Union submitted 87 authorization cards bearingthe names of persons listed on the Company's pay roll which contained the names of 148employees in the alleged appropriate unit.The Company argues that the Field Examiner's report, which was received into evidenceover its objection,is not competent proof and is insufficient upon which to base a directionof election in view of the fact that the Company was deprived of the right to cross-examinethe Field Examiner and to inspect the, authorization cardsFor the reasons set forth inMatter of Seneca Falls Machine Company,58 N. L. R. B 1413,where similar argu-ments were rejected,we find no merit in the Company's position."The submission of cardsisan administrative expedient adopted by the Board to determine foritselfwhetheror not a question concerning representation has arisen.It is a part of the Board's inves-tigatory procedure.....Matter of Buffalo Arms Corporation,57 N. L. R. B. 1560. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD,0ployees in the appropriate'unit who were employed during the pay.roll period immediately'preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard bySection 9(c) of the National LaborRelationsAct, and pursuant to ArticleIII, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDiiEcrED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crowell Long LeafLumber Company,Inc., Long Leaf,Louisiana,an election by secretballot shallbe conductedas early as possible,but notlater than thirty(30) days from the date of this Direction, under thedirection andsupervisionof theRegionalDirector for the FifteenthRegion, actingin this matter as agent forthe National LaborRelations Board, andsubject to Article-III, Sections -10 and 11,of said Rules and Regula-tions, amongthe employees in the unit found appropriatein SectionIV, above, whowere employedduring the pay-rollperiod immediatelyprecedingthe date of this Direction, including employees who didnot work during said pay-rollperiod becausethey wereill or on vaca-tion or temporarilylaid off,and including employeesin the armedforces ofthe United States whopresent themselvesin person at thepolls, but excludingthose employees who have sincequitor been dis-chargedfor cause and have not been rehired or reinstated prior to thedate of theelection, to determinewhether or not they desire to be rep-resentedby-InternationalWoodworkers of America, C. I. 0., for thepurposes of collective bargaining.